EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy J. Murphy on 6/11/21.
In the claims:

1.	A door latch for a motor vehicle, the door latch comprising:
a pawl;
a release lever; and
	a clutch selectively engaged by a magnetic field, and, when the clutch is engaged by the magnetic field, motion of the release lever is transmitted to the pawl via the clutch,
wherein the clutch includes a coupling wheel and a pawl lifter, 
wherein the coupling wheel is configured to contact the release lever,
wherein the pawl lifter is configured to contact the pawl, and 
the magnetic field attracts the coupling wheel to the pawl lifter such that rotation of the coupling wheel results in corresponding rotation of the pawl lifter 

15.	A motor vehicle, comprising:
a body including a striker pin;
a door configured to open and close relative to the body, the door including a door latch, the door latch including: 
a fork bolt configured to receive the striker pin when the door is closed, 
a pawl configured to hold the fork bolt to keep the door closed, 
a release lever, and 
	a clutch selectively engaged by a magnetic field, wherein the clutch includes a coupling wheel and a pawl lifter, and wherein, when the clutch is engaged by the magnetic field, the magnetic field attracts the coupling wheel to the pawl lifter such that rotation of the coupling wheel results in corresponding rotation of the pawl lifter  and such that motion of the release lever is transmitted to the pawl via the clutch and such that the pawl releases the fork bolt, thereby allowing the door to open.

17.	A method, comprising:
	
engaging  a clutch by generating a magnetic field; and
transmitting motion of a release lever to a pawl via the clutch, the pawl configured to release a fork bolt, thereby allowing a door to open,
wherein the clutch includes a coupling wheel and a pawl lifter, and wherein the step of transmitting motion includes:
using the magnetic field to attract the coupling wheel to the pawl lifter such that rotation of the coupling wheel results in corresponding rotation of the pawl lifter,
rotating the release lever from a home position to a first rotational position, the release lever contacting the coupling wheel between the home position and the first rotational position, and
rotating the release lever from the first rotational position to a second rotational position, the release lever contacting the pawl lifter between the first rotational position and the second rotational position.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675